EMPLOYMENT AGENCY — PLACEMENT FEE Where a person is placed on a job through a private employment agency and terminates that employment for any reason within sixty (60) days, the applicable fee for the placement of that person will be governed by 40 O.S. 54 [40-54](b) (1971).  The Attorney General is in receipt of your letter, wherein you ask the following question: "If a person is placed on a job through a private employment agency and terminates himself under the sixty (60) day period (considered temporary employment) to receive a higher paying job, how would the placement fee be determined if the first job still exists, and if the second job was with another firm and was not secured by the employment agency?" Examination of various statutes will assist us in answering your question.  First, 40 O.S. 52 [40-52](h)(i) (1971) states as follows: "(h) 'Temporary Employment' shall mean any period of employment terminating at any time within sixty (60) days from date of employment. "(i) 'Permanent Employment' shall mean all employment — exceeding sixty (60) days duration." Secondly, 40 O.S. 54 [40-54](b) (1971) states in part, as follows: "(b) In no event shall the fee for temporary employment exceed that for permanent placement. Any period of employment terminating at any time within sixty (60) days from the date of employment shall constitute temporary employment and a fee of not more than ten percent (10%) of the amount earned shall be charged. All employment exceeding sixty (60) days duration shall be considered a permanent placement. . . ." Third, 40 O.S. 55 [40-55](b) (1974): "(b) In all instances wherein permanent employment is terminated within the definition of temporary employment, every employment agency shall give to every person from whom an overpayment of fee has been received, if requested within six (6) months of such termination, a refund in the amount of such overpayment, such refund to made promptly within ten (10) days following the agency's receipt of verification from the employer of the inclusive dates of employment and the total gross earnings of the employee." As can be seen from an examination of the above-quoted statutes, the Legislature has placed no conditions or exceptions on its definition of either "temporary employment" or "permanent employment," therefore, no limiting or exceptional conditions can be implied by reading the statutes. It, therefore, follows that any employment which terminates for any reason within sixty (60) days from the date of employment is temporary employment and the placement fee would then be determined by Section 54(b), quoted above.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: Where a person is placed on a job through a private employment agency and terminates that employment for any reason within sixty (60) days the applicable fee for the placement of that person will be governed by 40 O.S. 54 [40-54](b) (1971).  (James H. Gray)